As filed with the Securities and Exchange Commission on August 28, 2015. File Nos. 002-55029 811-02605 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 54 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 46 [X] FRANKLIN MONEY FUND (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (650) 312-2000 craig s. tyle, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X] on November 1, 2015 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Money Market Portfolios (the Master Fund) has executed this registration Statement. Prospectus November 1, 2015 Franklin U.S. Government Money Fund (formerly, Franklin Money Fund) The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class A Class R6 FMFXX FRRXX Contents Fund Summary Information about the Fund you should know before investing Investment Goal Fees and Expenses of the Fund Principal Investment Strategies Principal Risks Performance Investment Manager Purchase and Sale of Fund Shares Taxes Payments to Broker-Dealers and Other Financial Intermediaries Fund Details More information on investment policies, practices and risks/financial highlights Investment Goal Principal Investment Policies and Practices Principal Risks Management Distributions and Taxes Financial Highlights Your Account Information about account transactions and services Choosing a Share Class Buying Shares Investor Services Selling Shares Exchanging Shares Account Policies Questions For More Information Where to learn more about the Fund Back Cover Fund Summary Investment Goal To provide investors with as high a level of current income as is consistent with the preservation of shareholders’ capital and liquidity. The Fund also tries to maintain a stable $1.00 share price. Fees and Expenses of the Fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) [TO BE UPDATED WITH 485(b) FILING] Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) [TO BE UPDATED WITH 485(b) FILING] Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the period.
